Citation Nr: 0023035	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 and 
August 1998.  Thereafter, the veteran served in the National 
Guard, which included a period of active duty for training in 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine 
that denied the veteran's claim of entitlement to service 
connection for a back disability.  A notice of disagreement 
was received in October 1998.  A statement of the case was 
issued in November 1998.  A substantive appeal was received 
from the veteran in May 1999.


FINDINGS OF FACT

There is no indication that the veteran currently suffers 
from a back disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty or active duty 
for training.  Service connection may also be granted for 
disability resulting from an injury incurred or aggravated 
during inactive duty training.  
38 U.S.C.A. §§ 101(2), (24), 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: 1) current disability (through medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; 3) a 
nexus between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The veteran is essentially claiming service connection for a 
back disability which he claims was incurred while he was on 
National Guard duty in August 1990.

Records from the National Guard indicate that the veteran did 
report that he strained a muscle in his back on August 12, 
1990, while he was lifting a maintenance tent structure.  The 
veteran was seen at an aid station on August 15, 1990, 
complaining of pain in his back.  He was diagnosed with a 
torn muscle, and given light duty.  The veteran presented 
again on August 20, 1990 with continued complaints of pain, 
as well as numbness and tingling in the middle of his back, 
limited range of motion, and some popping and cracking, and 
some pain on the right side of his neck.  He was diagnosed 
with "strain back- [rule out] slipped disc."  The veteran 
was seen again on August 24, 1990.  At that time, he reported 
that his back was much better, without pain or tenderness, 
and with full range of motion.  He was given a diagnosis of 
back strain, and told to avoid lifting for 5 days. 

There is no other record of the veteran's back injury, and it 
appears that his injury was acute and transitory.  In fact, 
the veteran's service medical records (SMRs) contain numerous 
reports of examinations of the veteran following the incident 
in 1990, and none of those reports mention that he had any 
recurrent back pain, or other manifestations of the August 
1990 back injury.  However, for the purposes of a well-
grounded analysis only, the Board finds the records of the 
veteran's treatment in August 1990 are sufficient to find 
that the veteran suffered an injury in service.

However, for a case to be well-grounded under Caluza, there 
must also be evidence of a current disability.  The veteran 
has presented no medical evidence that he suffers from any 
current back disability, related to his service or otherwise.  
As noted previously, none of the veteran's examinations 
conducted subsequent to his back strain in August 1990 show 
any indication that the veteran is suffering from a current 
back disability.  Those records never mention a back injury, 
and they were negative for recurrent back pain.  Without a 
finding of a current disability, the first requirement of 
Caluza is not met, and the claim is found to be not well-
grounded.  Without a well-grounded claim, there is no 
statutory duty under 38 U.S.C.A. § 5107 (a) (West 1991) to 
assist the veteran with the development of evidence.




ORDER

Entitlement to service connection for a back injury is 
denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

